Interim Decision #2213

MATTER OF SOTJQI

In Section 223 Proceedings
A-30261999

Decided by Regional Commissioner July 11, 1973
Notwithstanding applicant's recent admission to the United States for permanent residence, application for issuance of a reentry permit is granted for the
purpose of returning abroad for approximately two years to dispose of his
business and home and to arrange to bring his immediate family to the United
States for permanent residence. [Matter of Sehonfeld, 10 1. & N. Dec. 699,
distinguished.]

This case is before me by certification. The District Director
previously denied the application and no appeal was taken.
The District Director succinctly stated the facts of this case and
the basis for his decision, as follows:
The record in your case shows that you were admitted to the United States for
permanent residence on July 21, 1972; that you listed your final address here as
N. 4945 Fairfield, Chicago, Illinois; that instead of proceeding to that address
you came to Detroit to visit a son whom you state is a student here; that you
have not been employed in the United States since your last entry; and that you
claim you now intend to return to Kuwait for two years to sell your business and
home and bring your family here.
The term residence as defined in section 101(a)(33) of the Immigration and
Nationality Act, as amended, reads. "the place of general abode; the place of
general abode means the principal, actual dwelling place in fact, without regard
to intent." Your brief sojourn in this country of less than two months is not
sufficient to establish any degree of permanency; moreover, the record clearly
indicates that you have never abandoned your residence in Kuwait, as absolutely no ties were or have been severed and all your immediate family still
resides there. Therefore, your proposed departure from the United States is
judged not to be temporary within the meaning of section 223 of the Immigration and Nationality Act, as amended.

In this case, we believe the District Director's decision strains
the facts. There is nothing unusual about alien immigrants not
having sold their homes or businesses prior to their coming to the
United States. The American Consuls specifically warn them
against doing so prior to issuance of their visas and the maximum
of four months period of validity of the latter frequently affords
insufficient time after issuance to accomplish this, particularly if
they have substantial holdings.
390

Interim Decision #2213
In his application, to the question "Reasons for going abroad",
the applicant wrote "To sell business and home. Bring my family."
When interviewed under oath at Detroit, the applicant explained
that abroad he owned and operated an electrical equipment
store—air conditioners, refrigerators, etc.; that he also owned a
house there where he lived with his wife and -five children. In the
United States, he has one son and brother. In addition to selling
his holdings, the applicant testified he wanted to make arrangements for his wife and children to obtain visas and come to the
United States. The interviewing officer, in his summary, set forth
that when the applicant was asked why he didn't do this prior to
his admission to the United States, "He said it was very difficult to
make all of the arrangements because of his business and the
children being in school"
We note that the applicant has gone through the procedures of
having his brother file, on his behalf; a petition for a preference
status of issuance of an immigrant visa and has gone through the
procedure of seeking and obtaining an immigrant visa. He has
undergone the time consuming and expensive process of traveling
to the United States to be lawfully admitted for permanent
residence. We do not believe these procedures are undertaken
lightly.
This applicant is able to depart the United States without the
permit he seeks and be readmitted for permanent residence upon
presentation of his Alien Registration Receipt Card if he returns
within one year after the date of departure. The reentry permit he
seeks enables him to obtain an extension of the validity of the
reentry permit to embrace a two-year maximum period. It is our
opinion that the present circumstances of the applicant, a need to
dispose of specific holdings and arrange to bring his immediate
family to the United States for permanent residence, are precisely
one of the sets of circumstances contemplated by section 223 of the
Act.
None of the facts set forth by the District Director, either
individually or collectively, support denial of the application. Although not cited by the District Director, this case is readily
distinguishable from Matter of Schonfeld, 10 I. & N. Dec. 669,
denying applications for permits to reenter the United States in
which case the applibants had already been issued reentry permits
and extensions thereof on two occasions for the alleged purpose of
liquidating a family business (without doing so) and had been
physically present in the United States less than two months
during a four-year period. In Schonfeld, the reentry permit was
denied upon a finding that under the circumstances present in
391

Interim Decision #2213
that case, the applicant was not seeking to depart temporarily. In
the instant case, it would be premature to make a similar finding
on the basis of the alien's actions since his lawful admission for
permanent residence, this being his first departure since such
admission.
It is ordered that the application be granted.

392

